PER CURIAM.
We affirm the order denying appellant’s motion to correct illegal sentence, seeking additional jail time credit, without prejudice to his filing (1) a rule 3.800 motion that affirmatively states where in the record the information concerning his jail service can be found and how the record demonstrates his entitlement to the additional days of jail time credit sought, or (2) a properly sworn rule 3.850 motion challenging the sentence based on the failure to award all jail time credit to which appellant is entitled. See Daily v. State, — So.2d -, 1999 WL 212859 (Fla. 4th DCA Apr.7, 1999); Toro v. State, 719 So.2d 947, 948 (Fla. 4th DCA 1998); State v. Mancino; 714 So.2d 429, 433 (Fla.1998). Any rule 3.850 motion must be filed within the two-year time period provided by Florida Rule of Criminal Procedure 3.850(b) or within thirty days of the issuance of this *1248court’s mandate in the instant case, whichever is later.
GUNTHER, WARNER and KLEIN, JJ., concur.